Exhibit 10.3
MYLAN INC.
AMENDED AND RESTATED 2003 LONG-TERM INCENTIVE PLAN
ARTICLE I
PURPOSE AND ADOPTION OF THE PLAN
     1.01 Purpose. The purpose of the Mylan Inc. Amended and Restated 2003
Long-Term Incentive Plan (as the same may be amended from time to time, the
“Plan”) is to assist Mylan Inc., a Pennsylvania corporation (previously known as
Mylan Laboratories Inc.) (the “Company”), and its Subsidiaries (as defined
below) in attracting and retaining highly competent key employees, consultants,
independent contractors and non-employee directors and to act as an incentive in
motivating selected key employees, consultants, independent contractors and
non-employee directors of the Company and its Subsidiaries (as defined below) to
achieve long-term corporate objectives.
     1.02 Adoption and Term. The Plan was approved by the Board of Directors of
the Company (the “Board”) and became effective upon such approval and upon
approval by the shareholders of the Company at the 2003 annual meeting of
shareholders (the “Effective Date”). The Plan was amended on December 2, 2004
and again on April 3, 2006, and the Plan was amended and restated on March 24,
2008 by the Board, subject to the approval by shareholders of the Company at the
2008 annual meeting of shareholders (the “Re-Approval Date”), and further
amended May 7, 2009. The Plan shall remain in effect until terminated by action
of the Board; provided, however, that no Incentive Stock Option (as defined
below) may be granted hereunder after the tenth anniversary of the Effective
Date and the provisions of Articles VII and VIII with respect to the Performance
Goals (as defined below) applicable to performance-based awards to “covered
employees” under Section 162(m) of the Code (as defined below) shall expire as
of the fifth anniversary of the Re-Approval Date unless such provisions are
re-approved by the shareholders before such date.
ARTICLE II
DEFINITIONS
     For the purposes of this Plan, capitalized terms shall have the following
meanings:
     2.01 Award means any grant to a Participant of one or a combination of
Non-Qualified Stock Options, Incentive Stock Options, Stock Appreciation Rights
described in Article VI, Restricted Shares or Restricted Units described in
Article VII, Performance Awards described in Article VIII, other stock-based
Awards described in Article IX and short-term cash incentive Awards described in
Article X.
     2.02 Award Agreement means a written agreement between the Company and a
Participant or a written notice from the Company to a Participant specifically
setting forth the terms and conditions of an Award granted under the Plan.
     2.03 Award Period means, with respect to an Award, the period of time set
forth in the Award Agreement during which specified target performance goals
must be achieved or other conditions set forth in the Award Agreement must be
satisfied.
     2.04 Beneficiary means an individual, trust or estate who or which, by a
written designation of the Participant filed with the Company or by operation of
law, succeeds to the rights and obligations of the Participant under the Plan
and an Award Agreement upon the Participant’s death.
     2.05 Board shall have the meaning given to such term in Section 1.02.
     2.06 Change in Control means (a) The acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote

 



--------------------------------------------------------------------------------



 



generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section 2.06(a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company or any of its subsidiaries, (ii) any
acquisition by the Company or any of its subsidiaries, (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Affiliate, (iv) any acquisition by a Person that is permitted to,
and actually does, report its beneficial ownership on Schedule 13G (or any
successor schedule); provided that, if such Person subsequently becomes required
to or does report its beneficial ownership on Schedule 13D (or any successor
schedule), then, for purposes of this paragraph, such Person shall be deemed to
have first acquired, on the first date on which such Person becomes required to
or does so report, beneficial ownership of all of the Outstanding Company Common
Stock and Outstanding Company Voting Securities beneficially owned by it on such
date or (v) any acquisition pursuant to a transaction that complies with
Section 2.06 (c)(1), (c)(2) and (c)(3); or (b) Individuals who, as of December
2, 2004, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to December 2, 2004 whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of, an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or (c) consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination continue to represent (either by
remaining outstanding or being converted into voting securities of the resulting
or surviving entity or any parent thereof) more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries), (2) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (3) individuals who comprise the
Incumbent Board immediately prior to such Business Combination constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially of the Company’s assets either directly or through one or more
subsidiaries); or (d) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
     Notwithstanding the above, that for each Award subject to Section 409A of
the Code, a Change in Control shall be deemed to have occurred under this Plan
with respect to such Award only if a change in the ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company shall also be deemed to have occurred under
Section 409A of the Code.
     2.07 Code means the Internal Revenue Code of 1986, as amended. References
to a section of the Code include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes said
section.
     2.08 Committee means the Stock Option Committee of the Board or any
successor committee that performs a similar function.
     2.09 Company shall have the meaning given to such term in Section 1.01.

2



--------------------------------------------------------------------------------



 



     2.10 Common Stock means Common Stock of the Company.
     2.11 Date of Grant means the date as of which the Committee grants an
Award. If the Committee contemplates an immediate grant to a Participant, the
Date of Grant shall be the date of the Committee’s action. If the Committee
contemplates a date on which the grant is to be made other than the date of the
Committee’s action, the Date of Grant shall be the date so contemplated and set
forth in or determinable from the records of action of the Committee; provided,
however, that the Date of Grant shall not precede the date of the Committee’s
action.
     2.12 Effective Date shall have the meaning given to such term in
Section 1.02.
     2.13 Exchange Act means the Securities Exchange Act of 1934, as amended.
     2.14 Exercise Price shall have the meaning given to such term in
Section 6.01(b).
     2.15 Fair Market Value means a price that is based on the opening, closing,
actual, high, low, or average selling prices of a share of Common Stock on the
New York Stock Exchange (“NYSE”) or other established stock exchange (or
exchanges) on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. Such definition of Fair Market Value shall be
specified in the Award Agreement and may differ depending on whether Fair Market
Value is in reference to the grant, exercise, vesting, or settlement or payout
of an Award. If shares of Common Stock are not traded on an established stock
exchange, Fair Market Value shall be determined by the Committee in good faith.
     2.16 Incentive Stock Option means a stock option within the meaning of
Section 422 of the Code.
     2.17 Incumbent Board shall have the meaning given to such term in
Section 2.06.
     2.18 Merger means any merger, reorganization, consolidation, share sale or
exchange, transfer of assets or other transaction having similar effect
involving the Company.
     2.19 Non-Qualified Stock Option means a stock option which is not an
Incentive Stock Option.
     2.20 Options means all Non-Qualified Stock Options and Incentive Stock
Options granted at any time under the Plan.
     2.21 Participant means a person designated to receive an Award under the
Plan in accordance with Section 5.01.
     2.22 Performance Awards means Awards granted in accordance with
Article VIII.
     2.23 Performance Goals” means any of the following: revenue, economic value
added (EVA), operating income, return on stockholders’ equity, return on sales,
stock price, earnings per share, earnings before interest, taxes, depreciation
and amortization (EBITDA), cash flow, sales growth, margin improvement, income
before taxes (IBT), IBT margin, return on investment, return on capital, return
on assets, values of assets, market share, market penetration goals, personnel
performance goals, business development goals (including without limitation
regulatory submissions, product launches and other business development-related
opportunities), regulatory compliance goals, international business expansion
goals, customer retention goals, customer satisfaction goals, goals relating to
acquisitions or divestitures, gross or operating margins, operating efficiency,
working capital performance, earnings per share, growth in earnings per share,
expense targets and/or productivity targets or ratios. Where applicable, the
Performance Goals may be expressed in terms of attaining a specified level of
the particular criteria, and may be applied to one or more of the Company, a
subsidiary, or affiliate, or a division of or strategic business unit of the
Company or may be applied to the performance of the Company relative to a market
index, a group of other companies or a combination thereof, all as determined by
the Committee. The

3



--------------------------------------------------------------------------------



 



Committee shall have the authority to make equitable adjustments to Performance
Goals in recognition of unusual or non-recurring events affecting the Company or
any subsidiary or affiliate or the financial statements of the Company or any
subsidiary or affiliate, in response to changes in applicable laws or
regulations, or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles.
     2.24 Permanent Disability means the Participant is permanently and totally
disabled within the meaning of Code Section 22(e)(3).
     2.25 Plan shall have the meaning given to such term in Section 1.01.
     2.26 Restricted Shares means Common Stock subject to restrictions imposed
in connection with Awards granted under Article VII.
     2.27 Restricted Unit means units representing the right to receive Common
Stock in the future subject to restrictions imposed in connection with Awards
granted under Article VII.
     2.28 Retirement means a Participant’s termination of employment after the
Participant has reached age 55 and accumulated at least 10 years of continuous
service with the Company; provided, however, that the Committee, in its sole
discretion, may determine that a Participant has retired regardless of age and
service with the Company.
     2.29 Stock Appreciation Rights means Awards granted in accordance with
Article VI.
     2.30 Subsidiary means a subsidiary of the Company within the meaning of
Section 424(f) of the Code.
ARTICLE III
ADMINISTRATION
     3.01 Committee. The Plan shall be administered by the Committee. The
Committee shall have exclusive and final authority in each determination,
interpretation or other action affecting the Plan and its Participants. The
Committee shall have the sole discretionary authority to interpret the Plan, to
establish and modify administrative rules for the Plan, to impose such
conditions and restrictions on Awards as it determines appropriate, and to take
such steps in connection with the Plan and Awards granted hereunder as it may
deem necessary or advisable. The Committee may, subject to compliance with
applicable legal requirements, with respect to Participants who are not subject
to Section 16(b) of the Exchange Act or Section 162(m) of the Code, delegate
such of its powers and authority under the Plan as it deems appropriate to a
subcommittee or to designated officers or employees of the Company. In addition,
the Board may exercise any of the authority conferred upon the Committee
hereunder. In the event of any such delegation of authority or exercise of
authority by the Board, references in the Plan to the Committee shall be deemed
to refer to the delegate of the Committee or the Board, as the case may be.
     3.02 Indemnification. Each person who is or shall have been a member of the
Board, or a Committee appointed by the Board, or an officer of the Company to
whom authority was delegated in accordance with the Plan shall be indemnified
and held harmless by the Company against and from any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf;
provided, however, that the foregoing indemnification shall not apply to any
loss, cost, liability, or expense that is a result of his or her own willful
misconduct. The foregoing right of indemnification shall not be

4



--------------------------------------------------------------------------------



 



exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Certificate of Incorporation or Bylaws, conferred
in a separate agreement with the Company, as a matter of law, or otherwise, or
any power that the Company may have to indemnify them or hold them harmless.
ARTICLE IV
SHARES
     4.01 Number of Shares Issuable. The total number of shares of Common Stock
authorized to be issued under the Plan shall be an aggregate of 37,500,000
shares. No more than an aggregate of 8,000,000 shares of Common Stock shall be
issued under the Plan as Restricted Shares or Restricted Stock Units under
Article VII, Performance Awards under Article VIII and other stock-based awards
under Article IX. The foregoing share limitations shall be subject to adjustment
in accordance with Section 11.08. The shares to be offered under the Plan shall
be authorized and unissued shares of Common Stock, or issued shares of Common
Stock which will have been reacquired by the Company.
     4.02 Shares Subject to Terminated Awards. Shares of Common Stock covered by
any unexercised portions of terminated Options (including canceled Options),
Stock Appreciation Rights or Stock Units granted under Article VI, terminated
Restricted Units or shares of Common Stock forfeited as provided in Article VII
and shares of Common Stock subject to any Award that are otherwise surrendered
by a Participant or terminated may be subject to new Awards under the Plan. If
any shares of Common Stock are withheld from those otherwise issuable or are
tendered to the Company, by attestation or otherwise, in connection with the
exercise of an Option, only the net number of shares of Common Stock issued as a
result of such exercise shall be deemed delivered for purposes of determining
the maximum number of shares available for delivery under the Plan.
ARTICLE V
PARTICIPATION
     5.01 Eligible Participants. Participants in the Plan shall be such key
employees, consultants, independent contractors and non-employee directors of
the Company and its Subsidiaries as the Committee, in its sole discretion, may
designate from time to time. The Committee’s designation of a Participant in any
year shall not require the Committee to designate such person to receive Awards
in any other year. The designation of a Participant to receive an Award under
one portion of the Plan does not require the Committee to include such
Participant under other portions of the Plan. The Committee shall consider such
factors as it deems pertinent in selecting Participants and in determining the
types and amounts of their respective Awards. The Committee may grant Awards
from time to time on a discretionary basis and/or provide for automatic Awards
on a formula basis to a Participant or designated group of Participants. Subject
to adjustment in accordance with Section 11.08 and subject to limits on
performance-based awards in Section 7.01, during any calendar year no
Participant shall be granted Awards in respect of more than 800,000 shares of
Common Stock (whether through grants of Options, Stock Appreciation Rights or
other Awards of Common Stock or rights with respect thereto); provided, however,
that if it is the Committee’s intention as of the Date of Grant of an Award, as
evidenced by the applicable Award Agreement, that such Award shall be earned by
the Participant over a period of more than one calendar year, then for purposes
of applying the foregoing per calendar year limitation, the shares of Common
Stock subject to such Award shall be allocated, as determined by the Committee
in its discretion, to the first calendar year in which such shares and/or cash
may be earned (determined without regard to possible acceleration of vesting as
a result of a Change in Control or pursuant to any provision of this Plan or an
applicable Award Agreement authorizing the Committee to accelerate the vesting
of an Award).

5



--------------------------------------------------------------------------------



 



ARTICLE VI
STOCK OPTIONS
     6.01 Option Awards.
     (a) Grant of Options. The Committee may grant, to such Participants as the
Committee may select, Options entitling the Participants to purchase shares of
Common Stock from the Company in such numbers, at such prices, and on such terms
and subject to such conditions, not inconsistent with the terms of the Plan, as
may be established by the Committee. The terms of any Option granted under the
Plan shall be set forth in an Award Agreement.
     (b) Exercise Price of Options. The exercise price of each share of Common
Stock which may be purchased upon exercise of any Option granted under the Plan
(the “Exercise Price”) shall be determined by the Committee; provided, however,
that, except in the case of any substituted Options described in
Section 11.08(c) (provided that the grant of a substitute Option is made in a
manner that will not result in the substitute Option being subject to the
requirements of Section 409A of the Code), the Exercise Price shall in all cases
be equal to or greater than the Fair Market Value on the Date of Grant. Except
for adjustments pursuant to Section 11.08 or any action approved by the
shareholders of the Company, the Exercise Price for any outstanding Option
granted under the Plan may not be decreased after the Date of Grant.
     (c) Designation of Options. Except as otherwise expressly provided in the
Plan, the Committee may designate, at the time of the grant of an Option, such
Option as an Incentive Stock Option or a Non-Qualified Stock Option; provided,
however, that an Option may be designated as an Incentive Stock Option only if
the applicable Participant is an employee of the Company or a Subsidiary on the
Date of Grant.
     (d) Special Incentive Stock Option Rules. No Participant may be granted
Incentive Stock Options under the Plan (or any other plans of the Company and
its Subsidiaries) that would result in Incentive Stock Options to purchase
shares of Common Stock with an aggregate Fair Market Value (measured on the Date
of Grant) of more than $100,000 first becoming exercisable by such Participant
in any one calendar year. Notwithstanding any other provision of the Plan to the
contrary, no Incentive Stock Option shall be granted to any person who, at the
time the Option is granted, owns stock (including stock owned by application of
the constructive ownership rules in Section 424(d) of the Code) possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or any Subsidiary, unless at the time the Incentive Stock Option is
granted the Exercise Price is at least 110% of the Fair Market Value on the Date
of Grant of the Common Stock subject to the Incentive Stock Option and the
Incentive Stock Option by its terms is not exercisable for more than five
(5) years from the Date of Grant.
     (e) Rights as a Stockholder. A Participant or a transferee of an Option
pursuant to Section 11.04 shall have no rights as a stockholder with respect to
the shares of Common Stock covered by an Option until that Participant or
transferee shall have become the holder of record of any such shares, and no
adjustment shall be made with respect to any such shares of Common Stock for
dividends in cash or other property or distributions of other rights on the
Common Stock for which the record date is prior to the date on which that
Participant or transferee shall have become the holder of record of any shares
covered by such Option; provided, however, that Participants are entitled to the
adjustments set forth in Section 11.08.
     6.02 Stock Appreciation Rights.
     (a) Stock Appreciation Right Awards. The Committee is authorized to grant
to any Participant one or more Stock Appreciation Rights. Such Stock
Appreciation Rights may be granted either independent of or in tandem with
Options granted to the same Participant. Stock Appreciation Rights granted in
tandem with Options may be granted simultaneously with, or, in the case of
Non-Qualified Stock Options, subsequent to, the grant to such Participant of the
related Option; provided, however, that: (i) any Option covering any share of
Common Stock shall expire and not be exercisable upon the exercise of any Stock
Appreciation Right with respect to the same share, (ii) any Stock Appreciation
Right covering any share of Common Stock shall expire and not be exercisable
upon the exercise of any related Option with respect to the same

6



--------------------------------------------------------------------------------



 



share, and (iii) an Option and Stock Appreciation Right covering the same share
of Common Stock may not be exercised simultaneously. Upon exercise of a Stock
Appreciation Right with respect to a share of Common Stock, the Participant
shall be entitled to receive an amount equal to the excess, if any, of (A) the
Fair Market Value of a share of Common Stock on the date of exercise over
(B) the Exercise Price of such Stock Appreciation Right established in the Award
Agreement, which amount shall be payable as provided in Section 6.02(c).
     (b) Exercise Price. The Exercise Price established under any Stock
Appreciation Right granted under this Plan shall be determined by the Committee
provided, however, that, except in the case of any substituted Awards described
in Section 11.08(c) (provided that the grant of the substitute Award is made in
a manner that will not result in the substitute Award being subject to the
requirements of Section 409A of the Code), the Exercise Price shall in all cases
be equal to or greater than the Fair Market Value on the Date of Grant; provided
further, however, that in the case of Stock Appreciation Rights granted in
tandem with Options the Exercise Price of the Stock Appreciation Right shall not
be less than the Exercise Price of the related Option. Upon exercise of Stock
Appreciation Rights, the number of shares subject to exercise under any related
Option shall automatically be reduced by the number of shares of Common Stock
represented by the Option or portion thereof which are surrendered as a result
of the exercise of such Stock Appreciation Rights.
     (c) Payment of Incremental Value. Any payment which may become due from the
Company by reason of a Participant’s exercise of a Stock Appreciation Right may
be paid to the Participant as determined by the Committee (i) all in cash,
(ii) all in Common Stock, or (iii) in any combination of cash and Common Stock.
In the event that all or a portion of the payment is made in Common Stock, the
number of shares of Common Stock delivered in satisfaction of such payment shall
be determined by dividing the amount of such payment or portion thereof by the
Fair Market Value on the Exercise Date. No fractional share of Common Stock
shall be issued to make any payment in respect of Stock Appreciation Rights; if
any fractional share would be issuable, the combination of cash and Common Stock
payable to the Participant shall be adjusted as directed by the Committee to
avoid the issuance of any fractional share.
     6.03 Terms of Stock Options and Stock Appreciation Rights
     (a) Conditions on Exercise. An Award Agreement with respect to Options and
Stock Appreciation Rights may contain such waiting periods, exercise dates and
restrictions on exercise (including, but not limited to, periodic installments)
as may be determined by the Committee at the time of grant.
     (b) Duration of Options and Stock Appreciation Rights. Options and Stock
Appreciation Rights shall terminate after the first to occur of the following
events:
     (i) Expiration of the Option and Stock Appreciation Rights as provided in
the related Award Agreement; or
     (ii) Termination of the Award as provided in Section 6.03(e) following the
Participant’s Termination of Employment; or
     (iii) Ten years from the Date of Grant.
     (c) Acceleration of Exercise Time. The Committee, in its sole discretion,
shall have the right (but shall not in any case be obligated), exercisable at
any time after the Date of Grant, to permit the exercise of any Option and Stock
Appreciation Rights prior to the time such Option and Stock Appreciation Rights
would otherwise become exercisable under the terms of the related Award
Agreement.
     (d) Extension of Exercise Time. In addition to the extensions permitted
under Section 6.03(e) in the event of Termination of Employment, the Committee,
in its sole discretion, shall have the right (but shall not in any case be
obligated), exercisable on or at any time after the Date of Grant, to permit the
exercise of any Option or Stock Appreciation Right after its expiration date
described in Section 6.03(e), subject, however, to the limitations described in
Sections 6.03(b)(i) and (iii).

7



--------------------------------------------------------------------------------



 



     (e) Exercise of Options and Stock Appreciation Rights Upon Termination of
Services.
     (i) Death. If a Participant who is an employee of the Corporation or its
subsidiaries shall die (A) while an employee of the Company or its Subsidiaries
or (B) within two (2) years after termination of the Participant’s employment
with the Company or its Subsidiaries because of the Participant’s Permanent
Disability, any Option and Stock Appreciation Right then held by the
Participant, regardless of whether it was otherwise exercisable on the date of
death, may be exercised by the person or persons to whom the Participant’s
rights under the Option and Stock Appreciation Right pass by will or applicable
law or if no person has the right, by the Participant’s executors or
administrators, at any time or from time to time, during the balance of the
exercise period as set forth in Section 6.03(b)(iii).
     (ii) Permanent Disability. If a Participant’s employment by the Company or
its Subsidiaries shall terminate because of Permanent Disability, the
Participant may exercise any Option and Stock Appreciation Right then held by
the Participant, regardless of whether it was otherwise exercisable on the date
of such termination of employment, at any time, or from time to time, within two
(2) years of the date of the termination of employment, but in no event later
than the expiration date specified in Section 6.03(b)(iii).
     (iii) Retirement. If a Participant’s employment by the Company or its
Subsidiaries shall terminate because of Retirement, any Option and Stock
Appreciation Right then held by the Participant, regardless of whether it was
otherwise exercisable on the date of Retirement, may be exercised by the
Participant at any time, or from time to time, during the balance of the
exercise period as set forth in Section 6.03(b)(iii). If such a Participant dies
after Retirement but before such Participant’s Options have either been
exercised or otherwise expired, such Options may be exercised by the person to
whom such options pass by will or applicable law or, if no person has that
right, by the Participant’s executors or administrators at any time, or from
time to time, during the balance of the exercise period set forth in
Section 6.03(b)(iii).
     (iv) Reduction in Force. Unless a date of re-employment is identified at
the time of a termination of employment that is the result of a reduction in
force, any Options and Stock Appreciation Rights held by the Participant that
are not exercisable at the date of such termination of employment shall
terminate and be cancelled immediately upon such termination, and the
Participant may exercise any Options and Stock Appreciation Rights that are
exercisable as of the date of such termination at any time, or from time to
time, within one (1) year of the date of such termination, but in no event later
than the expiration date specified in Section 6.03(b)(iii).
     (v) Other Termination. Except as provided by paragraphs (i) through (iv) of
this Section 6.03(e), if a Participant’s employment shall cease by reason of a
voluntary or involuntary termination, either with or without cause, any Options
and Stock Appreciation Rights held by the Participant that are not exercisable
at the date of such termination of employment shall terminate and be cancelled
immediately upon such termination, and the Participant may exercise any Options
and Stock Appreciation Rights that are exercisable as of the date of such
termination at any time, or from time to time, until the later of (A) thirty
(30) days after such Participant’s termination of employment or (B) thirty
(30) days after the Participant receives notice from the Committee of the
termination of the Participant’s Options and Stock Appreciation Rights.
Notwithstanding the prior sentence no portion of such Options and Stock
Appreciation Rights shall be exercisable later than the expiration date
specified in Section 6.03(b)(iii).
     (vi) Grants to Non-Employees. In the case of grants to persons who are not
employees of the Company or any of its Subsidiaries, the Committee shall
establish, and set forth in the applicable Award Agreement, rules for
determining the effect of termination of the Participant’s services on the
Participant’s outstanding Options and Stock Appreciation Rights.
     6.04 Option Exercise Procedures. Each Option and Stock Appreciation Right
granted under the Plan shall be exercised by written notice to the Company which
must be received by the officer or employee of the Company designated in the
Award Agreement at or before the close of business on the expiration date of the
Award. The Exercise Price of shares purchased upon exercise of an Option granted

8



--------------------------------------------------------------------------------



 



under the Plan shall be paid in full in cash by the Participant pursuant to the
Award Agreement; provided, however, that in lieu of such cash a Participant may
pay the Exercise Price in whole or in part by delivering (actually or by
attestation) to the Company shares of the Common Stock having a Fair Market
Value on the date of exercise of the Option equal to the Exercise Price for the
shares being purchased; except that (i) any portion of the Exercise Price
representing a fraction of a share shall in any event be paid in cash and
(ii) unless the Committee determines otherwise, no shares of the Common Stock
which have been held for less than six months may be delivered in payment of the
Exercise Price of an Option. Payment may also be made, in the discretion of the
Committee, by the delivery (including, without limitation, by fax) to the
Company or its designated agent of an executed irrevocable option exercise form
together with irrevocable instructions to a broker-dealer to sell or margin a
sufficient portion of the shares and deliver the sale or margin loan proceeds
directly to the Company to pay for the Exercise Price. The date of exercise of
an Option shall be determined under procedures established by the Committee, and
as of the date of exercise the person exercising the Option shall, as between
the Company and such person, be considered for all purposes to be the owner of
the shares of Common Stock with respect to which the Option has been exercised.
Any part of the Exercise Price paid in cash upon the exercise of any Option
shall be added to the general funds of the Company and may be used for any
proper corporate purpose. Unless the Committee shall otherwise determine, any
shares of Common Stock transferred to the Company as payment of all or part of
the Exercise Price upon the exercise of any Option shall be held as treasury
shares.
     6.05 Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all Options and
Stock Appreciation Rights outstanding on the date of such Change in Control
shall become immediately and fully exercisable. Unless otherwise determined by
the Committee, the provisions of this Section 6.05 shall not be applicable to
any Options and Stock Appreciation Rights granted to a Participant if any Change
in Control results from such Participant’s beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of Common Stock. Notwithstanding
the above, unless otherwise provided by the Committee in the applicable Award
Agreement, with respect to each Award that is subject to Section 409A of the
Code, if a Change in Control would have occurred under the Plan pursuant to the
definition in Section 2.8 except that such Change in Control does not constitute
a change in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company under
Section 409A, then each such Award shall become vested and non-forfeitable;
provided, however, that the Grantee shall not be able to exercise the Award, and
the Award shall not become payable, except in accordance with the terms of such
Award or until such earlier time as the exercise and/or payment complies with
Section 409A of the Code.
ARTICLE VII
RESTRICTED SHARES AND RESTRICTED UNITS
     7.01 Restricted Share and Restricted Unit Awards. The Committee may grant
to any Participant a Restricted Share Award consisting of such number of shares
of Common Stock on such terms, conditions and restrictions, whether based on
performance standards, periods of service, retention by the Participant of
ownership of specified shares of Common Stock or other criteria, as the
Committee shall establish. The Committee may also grant Restricted Unit Awards
representing the right to receive shares of Common Stock in the future subject
to the achievement of one or more goals relating to the completion of service by
the Participant and/or the achievement of performance or other objectives. With
respect to performance-based Awards of Restricted Shares or Restricted Units
intended to qualify for deductibility under the “performance-based” compensation
exception contained in Section 162(m) of the Code, performance targets will
consist of specified levels of one or more of the Performance Goals. The terms
of any Restricted Share and Restricted Unit Awards granted under this Plan shall
be set forth in an Award Agreement which shall contain provisions determined by
the Committee and not inconsistent with this Plan; provided, however, that with
respect to Restricted Units that are subject to Section 409A of the Code, the
provisions of such Restricted Units shall comply with the requirements set forth
in Section 409A of the Code. With respect to Restricted Share, Restricted Unit
Awards, Performance Awards (as set forth in Section 8.01), and Other Stock-Based
Awards (as set forth in Section 9.02) intended to qualify for the
“performance-based” compensation exception contained in Section 162(m) of the
Code, the aggregate number of Restricted Shares, Restricted Unit Awards and
Performance Awards, and Other Stock-Based

9



--------------------------------------------------------------------------------



 



Awards granted to a single Participant for any performance period shall not
exceed 250,000 Shares, subject to adjustment as prescribed in Section 11.08.
     (a) Issuance of Restricted Shares. As soon as practicable after the Date of
Grant of a Restricted Share Award by the Committee, the Company shall cause to
be transferred on the books of the Company or its agent, shares of Common Stock,
registered on behalf of the Participant, evidencing the Restricted Shares
covered by the Award, subject to forfeiture to the Company as of the Date of
Grant if an Award Agreement with respect to the Restricted Shares covered by the
Award is not duly executed by the Participant and timely returned to the
Company. All shares of Common Stock covered by Awards under this Article VII
shall be subject to the restrictions, terms and conditions contained in the Plan
and the applicable Award Agreements entered into by the appropriate
Participants. Until the lapse or release of all restrictions applicable to an
Award of Restricted Shares the share certificates representing such Restricted
Shares may be held in custody by the Company, its designee, or, if the
certificates bear a restrictive legend, by the Participant. Upon the lapse or
release of all restrictions with respect to an Award as described in
Section 7.01(d), one or more share certificates, registered in the name of the
Participant, for an appropriate number of shares as provided in Section 7.01(d),
free of any restrictions set forth in the Plan and the related Award Agreement
shall be delivered to the Participant.
     (b) Stockholder Rights. Beginning on the Date of Grant of a Restricted
Share Award and subject to execution of the related Award Agreement as provided
in Section 7.01(a), and except as otherwise provided in such Award Agreement,
the Participant shall become a stockholder of the Company with respect to all
shares subject to the Award Agreement and shall have all of the rights of a
stockholder, including, but not limited to, the right to vote such shares and
the right to receive dividends; provided, however, that any shares of Common
Stock distributed as a dividend or otherwise with respect to any Restricted
Shares as to which the restrictions have not yet lapsed, shall be subject to the
same restrictions as such Restricted Shares and held or restricted as provided
in Section 7.01(a).
     (c) Restriction on Transferability. None of the Restricted Shares may be
assigned or transferred (other than by will or the laws of descent and
distribution or to an inter vivos trust with respect to which the Participant is
treated as the owner under Sections 671 through 677 of the Code), pledged or
sold prior to the lapse of the restrictions applicable thereto.
     (d) Delivery of Shares Upon Vesting. Upon expiration or earlier termination
of the forfeiture period without a forfeiture and the satisfaction of or release
from any other conditions prescribed by the Committee, or at such earlier time
as provided under the provisions of Section 7.03, the restrictions applicable to
the Restricted Shares shall lapse. As promptly as administratively feasible
thereafter, subject to the requirements of Section 11.05, the Company shall
deliver to the Participant or, in case of the Participant’s death, to the
Participant’s Beneficiary, one or more share certificates for the appropriate
number of shares of Common Stock, free of all such restrictions, except for any
restrictions that may be imposed by law.
     7.02 Terms of Restricted Shares.
     (a) Forfeiture of Restricted Shares. Subject to Sections 7.02(b) and 7.04,
Restricted Shares shall be forfeited and returned to the Company and all rights
of the Participant with respect to such Restricted Shares shall terminate unless
the Participant continues in the service of the Company or a Subsidiary until
the expiration of the forfeiture period for such Restricted Shares and satisfies
any and all other conditions set forth in the Award Agreement. The Committee
shall determine the forfeiture period (which may, but need not, lapse in
installments) and any other terms and conditions applicable with respect to any
Restricted Share Award.
     (b) Waiver of Forfeiture Period. Notwithstanding anything contained in this
Article VII to the contrary, the Committee may, in its sole discretion, waive
the forfeiture period and any other conditions set forth in any Award Agreement
under appropriate circumstances (including the death, Permanent Disability or
Retirement of the Participant or a material change in circumstances arising
after the date of an Award) and subject to such terms and conditions (including
forfeiture of a proportionate number of the Restricted

10



--------------------------------------------------------------------------------



 



Shares) as the Committee shall deem appropriate; provided, however, that any
performance conditions applicable to Awards that are intended to qualify for the
“performance-based” compensation exception contained in Section 162(m) of the
Code shall not be waived and provided further that any conditions waived in
respect of Restricted Units Awards shall be done in a manner intended to comply
with Section 409A of the Code.
     7.03 Restricted Stock Units. Restricted Unit Awards shall be subject to the
restrictions, terms and conditions contained in the Plan and the applicable
Award Agreements entered into by the appropriate Participants. Until the lapse
or release of all restrictions applicable to an Award of Restricted Units, no
shares of Common Stock shall be issued in respect of such Awards and no
Participant shall have any rights as a stockholder of the Company with respect
to the shares of Common Stock covered by such Restricted Unit Award. Upon the
lapse or release of all restrictions with respect to a Restricted Unit Award or
at a later date if distribution has been deferred, one or more share
certificates, registered in the name of the Participant, for an appropriate
number of shares, free of any restrictions set forth in the Plan and the related
Award Agreement shall be delivered to the Participant. A Participant’s
Restricted Unit Award shall not be contingent on any payment by or consideration
from the Participant other than the rendering of services. Notwithstanding
anything contained in this Section 7.03 to the contrary, the Committee may, in
its sole discretion, waive the forfeiture period and any other conditions set
forth in any Award Agreement under appropriate circumstances (including the
death, Permanent Disability or Retirement of the Participant or a material
change in circumstances arising after the date of an Award) and subject to such
terms and conditions (including forfeiture of a proportionate number of the
Restricted Units) as the Committee shall deem appropriate provided that such
waiver is done in a manner intended to comply with Section 409A of the Code.
     7.04 Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all
restrictions applicable to Restricted Shares and Restricted Unit Awards shall
terminate fully and the Participant shall immediately have the right to the
delivery of share certificates. Unless otherwise determined by the Committee,
the provisions of this Section 7.04 shall not be applicable to any Restricted
Shares and Restricted Units granted to a Participant if any Change in Control
results from such Participant’s beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of Common Stock. Notwithstanding the above,
unless otherwise provided by the Committee in the applicable Award Agreement,
with respect to each Award that is subject to Section 409A of the Code, if a
Change in Control would have occurred under the Plan pursuant to the definition
in Section 2.8 except that such Change in Control does not constitute a change
in the ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company under
Section 409A, then each such Award shall become vested and non-forfeitable;
provided, however, that the Grantee shall not be able to exercise the Award, and
the Award shall not become payable, except in accordance with the terms of such
Award or until such earlier time as the exercise and/or payment complies with
Section 409A of the Code.
ARTICLE VIII
PERFORMANCE AWARDS
     8.01 Performance Awards.
     (a) Award Periods and Determinations of Awards. The Committee may grant
Performance Awards to Participants. A Performance Award shall consist of the
right to receive a payment (measured by the Fair Market Value of a specified
number of shares of Common Stock, increases in such Fair Market Value during the
Award Period and/or a fixed cash amount) contingent upon the extent to which
certain predetermined performance targets have been met during an Award Period.
Performance Awards may be made in conjunction with, or in addition to,
Restricted Share Awards and Restricted Units made under Article VII. The Award
Period shall be two or more fiscal or calendar years or other annual periods as
determined by the Committee. The Committee, in its discretion and under such
terms as it deems appropriate, may permit newly eligible Participants, such as
those who are promoted or newly hired, to receive Performance Awards after an
Award Period has commenced.

11



--------------------------------------------------------------------------------



 



     (b) Performance Targets. The performance targets may include such goals
related to the performance of the Company and/or the performance of a
Participant as may be established by the Committee in its discretion. In the
case of Performance Awards intended to qualify for deductibility under the
“performance-based” compensation exception contained in Section 162(m) of the
Code, the targets will consist of specified levels of one or more of the
Performance Goals. The performance targets established by the Committee may vary
for different Award Periods and need not be the same for each Participant
receiving a Performance Award in an Award Period. Except to the extent
inconsistent with the performance-based compensation exception under Section
162(m) of the Code, in the case of Performance Awards granted to Participants to
whom such section is applicable, the Committee, in its discretion, but only
under extraordinary circumstances as determined by the Committee, may change any
prior determination of performance targets for any Award Period at any time
prior to the final determination of the value of a related Performance Award
when events or transactions occur to cause such performance targets to be an
inappropriate measure of achievement.
     (c) Earning Performance Awards. The Committee, on or as soon as practicable
after the Date of Grant, shall prescribe a formula to determine the percentage
of the applicable Performance Award to be earned based upon the degree of
attainment of performance targets.
     (d) Payment of Earned Performance Awards. Payments of earned Performance
Awards shall be made in cash or shares of Common Stock or a combination of cash
and shares of Common Stock, in the discretion of the Committee. The Committee,
in its sole discretion, may provide such terms and conditions with respect to
the payment of earned Performance Awards as it may deem desirable, provided that
the terms and conditions with respect to the payment of Performance Awards shall
comply with the requirements set forth in Section 409A of the Code.
     8.02 Terms of Performance Awards.
     (a) Termination of Employment. Unless otherwise provided below or in
Section 8.03, in the case of a Participant’s Termination of Employment prior to
the end of an Award Period, the Participant will not have earned any Performance
Awards for that Award Period.
     (b) Retirement. If a Participant’s Termination of Employment is because of
Retirement prior to the end of an Award Period, the Participant will not be paid
any Performance Award, unless the Committee, in its sole and exclusive
discretion, determines that an Award should be paid. In such a case, the
Participant shall be entitled to receive a pro-rata portion of his or her Award
as determined under subsection (d), provided, however, that any Performance
Award intended to qualify for the “performance-based” compensation exception
contained in Section 162(m) of the Code shall not be paid unless the performance
goals are satisfied and provided further that any payment of Performance Awards
shall be done in a manner intended to comply with Section 409A of the Code.
     (c) Death or Permanent Disability. If a Participant’s Termination of
Employment is due to death or to Permanent Disability (as determined in the sole
and exclusive discretion of the Committee) prior to the end of an Award Period,
the Participant or the Participant’s personal representative shall be entitled
to receive a pro-rata share of his or her Award as determined under subsection
(d).
     (d) Pro-Rata Payment. The amount of any payment to be made to a Participant
whose employment is terminated by Retirement, death or Permanent Disability
(under the circumstances described in subsections (b) and (c)) will be the
amount determined by multiplying (i) the amount of the Performance Award that
would have been earned through the end of the Award Period had such employment
not been terminated by (ii) a fraction, the numerator of which is the number of
whole months such Participant was employed during the Award Period, and the
denominator of which is the total number of months of the Award Period. Any such
payment made to a Participant whose employment is terminated prior to the end of
an Award Period shall be made at the end of such Award Period, unless otherwise
determined by the Committee in its sole discretion. To the extent permitted by
Section 409A of the Code, any partial payment previously made or credited to a
deferred account for the benefit of a Participant in accordance with

12



--------------------------------------------------------------------------------



 



Section 8.01(d) of the Plan shall be subtracted from the amount otherwise
determined as payable as provided in this Section 8.02(d).
     (e) Other Events. Notwithstanding anything to the contrary in this
Article VIII, the Committee may, in its sole and exclusive discretion, determine
to pay all or any portion of a Performance Award to a Participant who has
terminated employment prior to the end of an Award Period under certain
circumstances (including the death, Permanent Disability or Retirement of the
Participant or a material change in circumstances arising after the Date of
Grant), subject to such terms and conditions as the Committee shall deem
appropriate; provided, however, that any Performance Award intended to qualify
for the “performance-based” compensation exception contained in Section 162(m)
of the Code shall not be paid unless the performance goals are satisfied and
provided further that any payment of Performance Awards shall be done in a
manner intended to comply with Section 409A of the Code.
     8.03 Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all Performance
Awards for all Award Periods shall immediately become fully payable (at the
maximum level) to all Participants and shall be paid to Participants within
thirty (30) days after such Change in Control. Unless otherwise determined by
the Committee, the provisions of this Section 8.03 shall not be applicable to
any Performance Awards granted to a Participant if any Change in Control results
from such Participant’s beneficial ownership (within the meaning of Rule 13d-3
under the Exchange Act) of Common Stock. Notwithstanding the above, unless
otherwise provided by the Committee in the applicable Award Agreement, with
respect to each Award that is subject to Section 409A of the Code, if a Change
in Control would have occurred under the Plan pursuant to the definition in
Section 2.8 except that such Change in Control does not constitute a change in
the ownership or effective control of the Company or a change in the ownership
of a substantial portion of the assets of the Company under Section 409A, then
each such Award shall become vested and non-forfeitable; provided, however, that
the Grantee shall not be able to exercise the Award, and the Award shall not
become payable, except in accordance with the terms of such Award or until such
earlier time as the exercise and/or payment complies with Section 409A of the
Code.
ARTICLE IX
OTHER STOCK-BASED AWARDS
     9.01 Grant of Other Stock-Based Awards. Other stock-based awards,
consisting of stock purchase rights (with or without loans to Participants by
the Company containing such terms as the Committee shall determine), Awards of
Common Stock, or Awards valued in whole or in part by reference to, or otherwise
based on, Common Stock, may be granted either alone or in addition to or in
conjunction with other Awards under the Plan. Subject to the provisions of the
Plan, the Committee shall have sole and complete authority to determine the
persons to whom and the time or times at which such Awards shall be made, the
number of shares of Common Stock to be granted pursuant to such Awards, and all
other conditions of the Awards. Any such Award shall be confirmed by an Award
Agreement executed by the Company and the Participant, which Award Agreement
shall contain such provisions as the Committee determines to be necessary or
appropriate to carry out the intent of this Plan with respect to such Award.
     9.02 Terms of Other Stock-Based Awards. In addition to the terms and
conditions specified in the Award Agreement, Awards made pursuant to this
Article IX shall be subject to the following:
     (a) Non-Transferability. Any Common Stock subject to Awards made under this
Article IX may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the date on which the shares are issued, or, if later, the
date on which any applicable restriction, performance or deferral period lapses;
and
     (b) Interest and Dividends. If specified by the Committee in the Award
Agreement, the recipient of an Award under this Article IX shall be entitled to
receive, currently or on a deferred basis, interest or dividends or dividend
equivalents with respect to the Common Stock or other securities covered by the
Award; and

13



--------------------------------------------------------------------------------



 



     (c) Termination of Service. The Award Agreement with respect to any Award
shall contain provisions dealing with the disposition of such Award in the event
of a termination of service prior to the exercise, realization or payment of
such Award, whether such termination occurs because of Retirement, Permanent
Disability, death or other reason, with such provisions to take account of the
specific nature and purpose of the Award.
     (d) Performance-Based Awards. With respect to Awards under this Article IX
intended to qualify for deductibility under the “performance-based” compensation
exception contained in Section 162(m) of the Code, performance targets will
consist of specified levels of one or more of the Performance Goals.
     9.03 Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, all other
stock-based Awards under this Article IX shall immediately become fully vested
and payable to all Participants and shall be paid to Participants within thirty
(30) days after such Change in Control. Unless otherwise determined by the
Committee, the provisions of this Section 9.03 shall not be applicable to any
Awards granted to a Participant if any Change in Control results from such
Participant’s beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of Common Stock. Notwithstanding the above, unless otherwise
provided by the Committee in the applicable Award Agreement, with respect to
each Award that is subject to Section 409A of the Code, if a Change in Control
would have occurred under the Plan pursuant to the definition in Section 2.8
except that such Change in Control does not constitute a change in the ownership
or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company under Section 409A, then each
such Award shall become vested and non-forfeitable; provided, however, that the
Grantee shall not be able to exercise the Award, and the Award shall not become
payable, except in accordance with the terms of such Award or until such earlier
time as the exercise and/or payment complies with Section 409A of the Code.
ARTICLE X
SHORT-TERM CASH INCENTIVE AWARDS
     10.01 Eligibility. This Article X is a limited purpose provision that shall
apply only in the event the Committee deems it appropriate that the Company’s
short-term cash incentives for executive officers of the Company who are from
time to time determined by the Committee to be “covered employees” for purposes
of Section 162(m) of the Code qualify for deductibility under the
“performance-based” compensation exception contained in Section 162(m).
Eligibility. This Article X is a limited purpose provision that shall apply only
in the event the Committee deems it appropriate that the Company’s short-term
cash incentives for covered employees (as defined in Section 162(m)) qualify for
deductibility under the “performance-based” compensation exception contained
Section 162(m). The maximum value of such short-term cash incentive for any
covered employee shall not exceed $5 million for any fiscal year.
     10.02 Awards.
     (a) Performance Targets. For each fiscal year of the Company with respect
to which the Committee determines this Article X to be in effect, the Committee
shall establish objective performance targets based on specified levels of one
or more of the Performance Goals. Such performance targets shall be established
by the Committee on a timely basis to ensure that the targets are considered
“pre-established” for purposes of Section 162(m) of the Code.
     (b) Amounts of Awards. In conjunction with the establishment of performance
targets for a fiscal year, the Committee shall adopt an objective formula (on
the basis of percentages of Participants’ salaries, shares in a bonus pool or
otherwise) for computing the respective amounts payable under the Plan to
Participants if and to the extent that the performance targets are attained.
Such formula shall comply with the requirements applicable to performance-based
compensation plans under Section 162(m) of the Code and, to the extent based on
percentages of a bonus pool, such percentages shall not exceed 100% in the
aggregate.

14



--------------------------------------------------------------------------------



 



     (c) Payment of Awards. Awards will be payable to Participants in cash each
year upon prior written certification by the Committee of attainment of the
specified performance targets for the preceding fiscal year and shall in no
event be payable after March 15th of the year following the year in which the
award is no longer subject to a substantial risk of forfeiture (within the
meaning of Section 409A of the Code).
     (d) Negative Discretion. Notwithstanding the attainment by the Company of
the specified performance targets, the Committee shall have the discretion,
which need not be exercised uniformly among the Participants, to reduce or
eliminate the award that would be otherwise paid.
     (e) Guidelines. The Committee may adopt from time to time written policies
for its implementation of this Article X. Such guidelines shall reflect the
intention of the Company that all payments hereunder qualify as
performance-based compensation under Section 162(m) of the Code.
     10.03 Non-Exclusive Arrangement. The adoption and operation of this
Article X shall not preclude the Board or the Committee from approving other
short-term incentive compensation arrangements for the benefit of individuals
who are Participants hereunder as the Board or Committee, as the case may be,
deems appropriate and in the best interests of the Company.
ARTICLE XI
TERMS APPLICABLE TO ALL AWARDS GRANTED UNDER THE PLAN
     11.01 Plan Provisions Control Award Terms; Successors. The terms of the
Plan shall govern all Awards granted under the Plan, and in no event shall the
Committee have the power to grant any Award under the Plan the terms of which
are contrary to any of the provisions of the Plan. In the event any provision of
any Award granted under the Plan shall conflict with any term in the Plan as
constituted on the Date of Grant of such Award, the term in the Plan as
constituted on the Date of Grant of such Award shall control. All obligations of
the Company under the Plan with respect to Awards granted hereunder shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
     11.02 Award Agreement. No person shall have any rights under any Award
granted under the Plan unless and until the Company and the Participant to whom
such Award shall have been granted shall have executed and delivered an Award
Agreement or the Participant shall have received and acknowledged notice of the
Award authorized by the Committee expressly granting the Award to such person
and containing provisions setting forth the terms of the Award.
     11.03 Modification of Award After Grant. No Award granted under the Plan to
a Participant may be modified (unless such modification does not materially
decrease the value of that Award) after its Date of Grant except by express
written agreement between the Company and such Participant, provided that any
such change (a) may not be inconsistent with the terms of the Plan, (b) shall be
approved by the Committee, and (c) shall be done in a manner that does not
result in the acceleration of income or the imposition of an additional tax
under Section 409A of the Code.
     11.04 Limitation on Transfer. Except as provided in Section 7.01(c) in the
case of Restricted Shares, a Participant’s rights and interest under the Plan
may not be assigned or transferred other than by will or the laws of descent and
distribution and, during the lifetime of a Participant, only the Participant
personally (or the Participant’s personal representative) may exercise rights
under the Plan. The Participant’s Beneficiary may exercise the Participant’s
rights to the extent they are exercisable under the Plan following the death of
the Participant. Notwithstanding the foregoing, the Committee may grant
Non-Qualified Stock Options that are transferable, without payment of
consideration, to immediate family members of the Participant, to trusts or
partnerships for such family members, or to such other parties as the Committee
may approve (as evidenced by the applicable Award Agreement or an amendment
thereto), and the Committee may also amend outstanding Non-Qualified Stock
Options to provide for such transferability.

15



--------------------------------------------------------------------------------



 



     11.05 Withholding Taxes. The Company shall be entitled, if the Committee
deems it necessary or desirable, to withhold (or secure payment from the
Participant in lieu of withholding) the amount of any withholding or other tax
required by law to be withheld or paid by the Company with respect to any amount
payable and/or shares issuable under such Participant’s Award or with respect to
any income recognized upon a disqualifying disposition of shares received
pursuant to the exercise of an Incentive Stock Option, and the Company may defer
payment of cash or issuance of shares upon exercise or vesting of an Award
unless indemnified to its satisfaction against any liability for any such tax.
The amount of such withholding or tax payment shall be determined by the
Committee and shall be payable by the Participant at such time as the Committee
determines. With the approval of the Committee, the Participant may elect to
meet his or her withholding requirement (i) by having withheld from such Award
at the appropriate time that number of shares of Common Stock, rounded up to the
next whole share, the Fair Market Value of which is equal to the amount of
withholding taxes due (the amount of withholding that may be satisfied in this
manner may be limited by the Committee, in its discretion, in order to avoid
adverse financial accounting consequences to the Company), (ii) by direct
payment to the Company in cash of the minimum amount of any taxes required to be
withheld with respect to such Award or (iii) by a combination of withholding
such shares and paying cash.
     11.06 Surrender of Awards. Any award granted under the Plan may be
surrendered to the Company for cancellation on such terms as the Committee and
the Participant approve.
     11.07 Cancellation of Awards. Unless the Award Agreement specifies
otherwise, the Committee may cancel, rescind, suspend, withhold or otherwise
limit or restrict any unexpired, unpaid, or deferred Awards at any time if the
Participant is not in compliance with all applicable provisions of the Award
Agreement and the Plan, or if the Participant engages in any “Detrimental
Activity.” For purposes of this Section 11.07, “Detrimental Activity” shall
include: (i) the rendering of services for any organization or engaging directly
or indirectly in any business which is or becomes competitive with the Company,
or which organization or business, or the rendering of services to such
organization or business, is or becomes otherwise prejudicial to or in conflict
with the interests of the Company; (ii) the disclosure to anyone outside the
Company, or the use in other than the Company’s business, without prior written
authorization from the Company, of any confidential information or material
relating to the business of the Company, acquired by the Participant either
during or after employment with the Company; (iii) any attempt directly or
indirectly to induce any employee of the Company to be employed or perform
services elsewhere or any attempt directly or indirectly to solicit the trade or
business of any current or prospective customer, supplier or partner of the
Company; or (iv) any other conduct or act determined to be injurious,
detrimental or prejudicial to any interest of the Company. Notwithstanding
anything in this Plan or in any Award Agreement to the contrary, this
Section 11.07 shall be of no force and effect on or following the occurrence of
a Change in Control.
     11.08 Adjustments to Reflect Capital Changes.
     (a) Recapitalization. The number and kind of shares subject to outstanding
Awards, the Exercise Price for such shares, the number and kind of shares
available for Awards subsequently granted under the Plan, the maximum number of
shares in respect of which Awards can be made to any Participant in any calendar
year and the Performance Goals and Award Periods applicable to outstanding
Awards shall be appropriately adjusted to reflect any stock dividend, stock
split, or share combination or any recapitalization, merger, consolidation,
exchange of shares, liquidation or dissolution of the Company or other change in
capitalization with a similar substantive effect upon the Plan or the Awards
granted under the Plan. The Committee shall have the power and sole discretion
to determine the amount of the adjustment to be made in each case.
     (b) Certain Mergers. In the event the Company is a party to a Merger, each
outstanding Award shall be subject to the applicable agreement governing such
Merger. Such agreement, without Participant’s consent, may provide for, among
other things:
     (i) the continuation of such outstanding Awards by the Company (if the
Company is the surviving corporation);

16



--------------------------------------------------------------------------------



 



     (ii) the full vesting of such Award immediately prior to the consummation
of such transaction and the cancellation of any such Award that is not exercised
before the actual consummation of such transaction;
     (iii) the assumption of the Plan and such outstanding Awards by the
surviving corporation or its Parent;
     (iv) the substitution by the surviving corporation or its parent of
stock-based awards with substantially the same terms and conditions for such
outstanding Awards; or
     (v) the cancellation of all vested and non-vested outstanding Awards in
exchange for a payment in cash and/or other property in an amount equal to the
value imputed to such Award, as determined by the Committee in its sole
discretion, in connection with the Merger transaction (which, in the case of
Options, shall be the amount of the Option “spread”).
     (c) Options to Purchase Shares or Stock of Acquired Companies. After any
Merger in which the Company or a Subsidiary shall be a surviving corporation,
the Committee may grant Options or other Awards under the provisions of the
Plan, pursuant to Section 424 of the Code or as is otherwise permitted under the
Code, in full or partial replacement of or substitution for old stock options
granted under a plan of another party to the merger whose shares of stock
subject to the old options may no longer be issued following the Merger. The
manner of application of the foregoing provisions to such options and any
appropriate adjustments in the terms of such stock options shall be determined
by the Committee in its sole discretion. Any such adjustments may provide for
the elimination of any fractional shares which might otherwise become subject to
any Options. The foregoing shall not be deemed to preclude the Company from
assuming or substituting for stock options of acquired companies other than
pursuant to this Plan.
     11.09 Legal Compliance. Shares of Common Stock shall not be issued
hereunder unless the issuance and delivery of such shares shall comply with
applicable laws and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
     11.10 No Right to Employment. No Participant or other person shall have any
claim of right to be granted an Award under the Plan. Neither the Plan nor any
action taken hereunder shall be construed as giving any Participant any right to
be retained in the service of the Company or any of its Subsidiaries.
     11.11 Awards Not Includable for Benefit Purposes. Payments received by a
Participant pursuant to the provisions of the Plan shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan applicable to the Participant which is maintained by the Company or any of
its Subsidiaries, except as may be provided under the terms of such plans or
determined by the Board.
     11.12 Governing Law. All determinations made and actions taken pursuant to
the Plan shall be governed by the laws of the Commonwealth of Pennsylvania,
other than the conflict of laws provisions thereof, and construed in accordance
therewith.
     11.13 No Strict Construction. No rule of strict construction shall be
implied against the Company, the Committee or any other person in the
interpretation of any of the terms of the Plan, any Award granted under the Plan
or any rule or procedure established by the Committee.
     11.14 Captions. The captions (i.e., all Section headings) used in the Plan
are for convenience only, do not constitute a part of the Plan, and shall not be
deemed to limit, characterize or affect in any way any provisions of the Plan,
and all provisions of the Plan shall be construed as if no captions had been
used in the Plan.
     11.15 Severability. Whenever possible, each provision in the Plan and every
Award at any time granted under the Plan shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of the Plan
or any Award at any time granted under the Plan shall be held to be prohibited
by or invalid under applicable law, then (a) such provision shall be deemed
amended to

17



--------------------------------------------------------------------------------



 



accomplish the objectives of the provision as originally written to the fullest
extent permitted by law and (b) all other provisions of the Plan, such Award and
every other Award at any time granted under the Plan shall remain in full force
and effect.
     11.16 Amendment and Termination.
     (a) Amendment. The Board shall have complete power and authority to amend
the Plan at any time; provided, that no termination or amendment of the Plan
may, without the consent of the Participant to whom any Award shall theretofore
have been granted under the Plan, materially adversely affect the right of such
individual under such Award; and provided further, that no such alteration or
amendment of the Plan shall, without approval by the stockholders of the Company
(i) increase the total number of shares of Common Stock which may be issued or
delivered under the Plan, (ii) increase the total number of shares which may be
covered by Awards to any one Participant or (iii) amend Section 6.01(b).
     (b) Termination. The Board shall have the right and the power to terminate
the Plan at any time. No Award shall be granted under the Plan after the
termination of the Plan, but the termination of the Plan shall not have any
other effect and any Award outstanding at the time of the termination of the
Plan may be exercised after termination of the Plan at any time prior to the
expiration date of such Award to the same extent such Award would have been
exercisable had the Plan not been terminated.
     11.17 Employees Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company and its Subsidiaries operate or have employees or
directors, the Board, in its sole discretion, shall have the power and authority
to:
     (a) Determine which Subsidiaries shall be covered by the Plan;
     (b) Determine which employees or directors outside the United States are
eligible to participate in the Plan;
     (c) Modify the terms and conditions of any Award granted to employees or
directors outside the United States to comply with applicable foreign laws;
     (d) Establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
sub-plans and modifications to Plan terms and procedures established under this
Section 11.17 by the Board shall be attached to this Plan document as
appendices; and
     (e) Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals. Notwithstanding the above, the Board may not
take any actions hereunder, and no Awards shall be granted, that would violate
the Exchange Act, the Code, any securities law, or governing statute or any
other applicable law.
     11.18 Code Section 409A Compliance. Notwithstanding any provision of the
Plan, to the extent that any Award would be subject to Section 409A of the Code,
no such Award may be granted if it would fail to comply with the requirements
set forth in Section 409A of the Code. To the extent that the Committee
determines that the Plan or any Award is subject to Section 409A of the Code and
fails to comply with the requirements of Section 409A of the Code,
notwithstanding anything to the contrary contained in the Plan or in any Award
Agreement, the Committee, reserves the right to amend or terminate the Plan
and/or amend, restructure, terminate or replace the Award in order to cause the
Award to either not be subject to Section 409A of the Code or to comply with the
applicable provisions of such section.

18